DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “96” has been used to designate both an inwardly extending flange portion (Paragraph 0019 lines 4, 7, 9, and 13) and a second seal (Paragraph 0018 line 3).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 89, 180, 174, 272.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 132 (Paragraph 0020 lines 6-8 and 18), 186 (Paragraph 0020 line 6), 134 (Paragraph 0020 line 15), .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 8 should read “a first.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1: The claim recites “an outboard link strap” in lines 3, 8, and 16 which renders the claim indefinite because it is unclear if the first outboard link strap is the same as or different than the second and third recitations of an outboard link strap. Additionally, the claim recites “an inboard link strap” in lines 3-4, 13, and 21 which renders the claim indefinite because it is unclear if the first inboard link strap is the same as or different than the second and third recitations of an inboard link strap.
In regards to claim 11: The claim recites “an outboard link strap” in lines 6, 9, and 11 which renders the claim indefinite because it is unclear if the first outboard link strap is the same as or different than the second and third recitations of an outboard link strap. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johannsen (US 2018/0029653 A1).
In regards to claim 1: Johannsen teaches a track joint assembly (Shown generally in Figure 8) comprising: 	
a first track chain (Top figure 8) and a second track chain (bottom figure 8) each including track links (200 and 200’) having an outboard link strap (See outer portions of links in Figure 8) with an outboard pin bore (Shown not labeled in Figure 7), and an inboard link strap (See inner portions of links in Figure 8) with an inboard pin bore (Shown not labeled in Figure 7); 
a track pin (118) defining a longitudinal axis and including a first pin end (132), a second pin end (132), and a center section (Section between ends 132) extending from the first pin end to the second pin end and having an outer wear surface (Surface of 128); 
a first track joint (upper joint in Figure 8) including an outboard link strap (See outer portion of link 202,202’) in a track link in the first track chain, the first pin end (132), a first interference-fitted insert (154) within the respective outboard pin bore and supporting the first pin end for rotation (See Figure 9), and a first bearing surface (outer surface of 128 within first track joint) extending circumferentially around the longitudinal axis; 
the first track joint further including an inboard link strap (Inner portion of link 202,202’) in a track link in the first track chain, and a first portion of the center section positioned in the respective inboard pin bore (See figure 9); 
a second track joint (Lower joint in Figure 8) including an outboard link strap (Outer portion of link 202,202’) in a track link in the second track chain, the second pin end (Lower 132 in Figure 8), a second interference-fitted insert (154 Figure 9) within the respective outboard pin bore and supporting the second pin end for rotation, and a second bearing surface (Outer surface of 128 in second track joint) extending circumferentially around the longitudinal axis; 
the second track joint further including an inboard link strap (Inner portion of link 202,202’) in a track link in the second track chain, and a second portion of the center section positioned in the respective inboard pin bore (See Figure 9); 
a track guiding space (See space between links 202,202’) extends between the first track chain and the second track chain; and 
the center section of the track pin has an enlarged diameter (See Figures 8 and 9 where diameter of center is larger than ends 132), relative to the first pin end and the second pin end, and the outer wear surface is exposed to the track guiding space (Outer surface of 128 in Figures 8 and 9).
In regards to claim 2: The track joint assembly of claim 1 is taught by Johannsen. Johannsen further teaches wherein the track pin has a stepped profile within each of the first track joint and the second track joint (Refer to figure 9 where track pin steps down in diameter between the inboard link strap and the outboard link strap).
In regards to claim 3: The track joint assembly of claim 2 is taught by Johannsen. Johannsen further teaches wherein the first portion of the center section and the second portion of the center section are interference-fitted in the respective inboard pin bores (See Figure 9).
In regards to claim 4: The track joint assembly of claim 3 is taught by Johannsen. Johannsen further teaches wherein the first pin end and the second pin end each include a terminal end surface (End surface of 132, See figure 9), and have a pin end axial length extending between the respective terminal end surface and the center section (See portion within outboard link strap); and the enlarged diameter is greater than the pin end axial length (See Figure 9 where diameter increases at center section within the inboard link strap). 
In regards to claim 7: The track joint assembly of claim 2 is taught by Johannsen. Johannsen further teaches bearing surfaces rotatably supporting the center section within each of the inboard link straps (See bearing surfaces of center section within right and left inboard link straps in Figure 9).
In regards to claim 11: Johannsen teaches a ground-engaging track system (102) comprising:
a track roller frame (Shown not labeled in figures 4 and 5);
a ground-engaging track (112, 114, 200, and 200’) having a first track chain (top figure 8) and a second track chain (bottom figure 8), each including track links (200,200’), and track pins (118) coupling the first track chain and the second track chain together;
the track links each including an outboard link strap (See outer portions of links in Figure 8) and in inboard link strap (See inner portions of links in Figure 8);
the track pins each including a first pin end (132) extending through and supported for rotation in an outboard link strap in a track link in the first track chain, a second pin end (Second reference 132 on opposite end of pin) extending through and supported for rotation in an outboard link strap in a track link in the second track chain (Refer to figures 8 and 9), and a center section (128) extending from the first pin end to the second pin end;  
a track guiding space extends between the first track chain and the second track chain (See space between upper and lower track chains in Figure 8); and 
the center section of each of the track pins including an enlarged diameter (See Figure 9 where center section 128 has a larger diameter than pin ends 132), relative to the first pin end and the second pin end, positioned in part within inboard link straps in each of the first track chain and the second track chain (Refer to figure 9 where part of center section 128 is positioned within the inboard link straps), and forming an outer wear surface exposed to the track guiding space (See outer surface of 128 between track chains in the track guiding space).
In regards to claim 12: The ground engaging track system of claim 11 is taught by Johannsen. Johannsen further teaches a sprocket (104) in contact with the outer wear surface of a plurality of the track pins within the track guiding space (See Figure 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johannsen.
In regards to claims 5 and 6: The track joint assembly of claim 4 is taught by Johannsen. Johannsen further teaches wherein the center section has a center axial length, and the track pin has a full axial length. Johannsen does not explicitly teach wherein the center section axial length is from 60% to 63% of the full axial length, and from 314% to 318% of the pin end axial length, or wherein the enlarged diameter is 50% of the center section axial length; the center section axial length is 61% of the full axial length; and the center section axial length is 318% of the pin end axial length. However:
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 Paragraph IV A).
Additionally: 
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.") See MPEP 2144.05 Paragraph II.A. 
	
	In the case of the instant application, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the relative lengths of the pin sections so as to optimize the strength and durability of the track joint or to allow for easier manufacturing of the pins and joints. Additionally, the specification does not provide any additional reasoning as to the necessity of the lengths of the pin sections being relative to each other at those particular percentage ranges. 
In regards to claims 18-20: Johannsen teaches a track pin (118) for a track joint assembly in a ground-engaging track system (Shown generally in Figure 6) comprising:
a solid pin body (126 Figure 10) defining a longitudinal axis (140) extending between a first pin end having a first terminal end surface (See upper end of pin shown in Figure 10 not labeled), a second pin end having a second terminal end surface (See lower end up pin shown in Figure 10 not labeled), and a center section (128) extending between the first pin end and the second pin end;
the center section includes a first lead-in chamfer and a second lead-in chamfer formed adjacent to the first pin end and the second pin end (See annotated Figure 10) for interference-fitting, respectively, a first portion and a second portion of the center section with inboard link straps in the first track chain and the second track chain;
the solid pin body has a full axial length (length of pin along axis 140);
the first pin end and the second pin end each have a pin end axial length (See length of ends of pin within outboard links straps);
the center section has an enlarged diameter, relative to the first pin end and the second pin end (See larger diameter of center section 128) and a center section axial length (See length of center section 128);
the enlarged diameter is greater than the pin end axial length (Refer to Figure 10). 
Johannsen does not explicitly teach wherein the center section axial length is from 60% to 63% of the full axial length, and from 314% to 318% of the pin end axial length, or wherein the enlarged diameter is 50% of the center section axial length; the center section axial length is 61% of the full axial length; and the center section axial length is 318% of the pin end axial length, wherein the full axial length is 207 millimeters, the pin end axial length is 40 millimeters, the enlarged diameter is 62 millimeters; and the center section axial length is 127 millimeters. However:
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 Paragraph IV A).
Additionally: 
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.") See MPEP 2144.05 Paragraph II.A. 

	In the case of the instant application, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the relative lengths of the pin sections so as to optimize the strength and durability of the track joint or to allow for easier manufacturing of the pins and joints. Additionally, the specification does not provide any additional reasoning as to the necessity of the lengths of the pin sections being relative to each other at those particular percentage ranges.

    PNG
    media_image1.png
    576
    745
    media_image1.png
    Greyscale


	Claims 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johannsen in view of Diekevers (US 2009/0102281 A1).
In regards to claim 8: The track joint assembly of claim 2 is taught by Johannsen. Johannsen fails to teach wherein each of the first interference-fitted insert and the second interference-fitted insert extends axially through the respective outboard pin bore. However, Diekevers teaches interference-fitted inserts (52) that extend axially through respective outboard pin bores (See Figure 3) so as to inhibit track link wear. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interference-fitted inserts of Johannsen to extend axially through the outboard pin bores as in Diekevers so as to inhibit track link wear thereby increasing the durability of the track. 
In regards to claim 9: The track joint assembly of claim 8 is taught by Johannsen in view of Diekevers. The combination further teaches wherein each of the first track joint and the second track joint further includes a rotatable bushing (128 of Johannsen) having the respective bearing surface formed thereon.
 In regards to claim 13: The ground engaging track system of claim 11 is taught by Johannsen. Johannsen further teaches interference-fitted inserts (154). Johannsen fails to teach wherein the interference fitted inserts each extend through one of the outboard link straps, and bearing surfaces each located between one of the interference-fitted inserts and the first pin end or second pin end of the respective track pin. However, However, Diekevers teaches interference-fitted inserts (52) that extend axially through respective outboard pin bores (See Figure 3) and bearing surfaces between the interference-fitted inserts and pin ends (See surfaces between 52 and pin 28 in Figure 3) so as to inhibit track link wear. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interference-fitted inserts of Johannsen to extend axially through the outboard pin bores as in Diekevers so as to inhibit track link wear thereby increasing the durability of the track. 
Allowable Subject Matter
Claims 10 and 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regards to claim 10: The combination of Johannsen in view of Diekevers fails to teach the subject matter of claim 10. Specifically, wherein the interference-fitted inserts contain inwardly extending flange portions and the rotatable bushings are trapped between the center section of the track pin and inwardly extending flange portion. Additional art failed to teach a pin arranged in this manner and it would not have been obvious to one of ordinary skill in the art to modify the pin assembly of Johannsen in this manner. 
In regards to claim 14: The combination of Johannsen in view of Diekevers fails to teach the subject matter of claim 14. Specifically, wherein each of the bearing surfaces is formed upon a rotatable bushing. The bearing surfaces on the inserts of Diekevers is on a collar which Diekevers does not teach is rotatable. Additional art was not found to teach a pin arranged in this manner and it would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the collars of Diekevers to be rotatable bushings as claimed. Claims 15-17 depend from claim 14 and are therefore also found to contain allowable subject matter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rebinsky (US 2017/0314983 A1), Livesay (US 4265084), Hakkenberg (US 4150856), Schick (US 2621981), and Fox (US 4163589) teach a track pin assembly with an enlarged center section diameter.  Yamamoto (US 2005/0040708 A1) teaches a track pin assembly with a rotatable bushing. Miyaura (US 2001/0001223 A1) teaches a track pin with rotatable bushings and pin ends with a smaller circumference than a center section. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611